EXHIBIT 10.1

 

--------------------------------------------------------------------------------

MASTER LEASE COMBINATION AMENDMENT AND AGREEMENT

BY AND AMONG

KINDRED HEALTHCARE, INC.

(f/k/a Vencor, Inc.),

KINDRED HEALTHCARE OPERATING, INC.

(f/k/a Vencor Operating, Inc.),

AND

VENTAS REALTY, LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MASTER LEASE COMBINATION AMENDMENT AND AGREEMENT

THIS MASTER LEASE COMBINATION AMENDMENT AND AGREEMENT (hereinafter this
“Agreement” ) is dated as of the 10th day of May, 2006 (the “Effective Date”),
and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (together with its successors and assigns, “Lessor”), having an
office at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky 40223, and
KINDRED HEALTHCARE, INC., a Delaware corporation (f/k/a Vencor, Inc.)
(“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
(f/k/a Vencor Operating, Inc.) (“Operator”; Operator, jointly and severally with
Kindred and permitted successors and assignees of Operator and Kindred,
“Tenant”), both having an office at 680 South 4th Avenue, Louisville, Kentucky
40202.

RECITALS

A. Lessor and Tenant entered into a certain Amended and Restated Master Lease
Agreement No. 1 dated as of April 20, 2001 (as the same may have been or may
hereafter be amended, amended and restated, supplemented, modified, severed,
renewed, extended or replaced, the “Lease”), demising to Tenant certain
properties.

B. Lessor and Tenant entered into a certain Master Lease Agreement dated as of
December 12, 2001 (as the same may have been or may hereafter be amended,
amended and restated, supplemented, modified, severed, renewed, extended or
replaced, the “CMBS Lease”), demising to Tenant certain properties. Lessor
assigned its interest in the CMBS Lease to Ventas Finance I, LLC, a Delaware
limited liability company, which entity in turn, prior to the date hereof, was
merged into Lessor, so that Lessor is the “Lessor” under the CMBS Lease.

C. Lessor and Tenant entered into a certain Master Lease Agreement No. 1A dated
as of September 8, 2004 (as the same may have been or may hereafter be amended,
amended and restated, supplemented, modified, severed, renewed, extended or
replaced, “Lease 1A”), demising to Tenant certain properties (the Lease, the
CMBS Lease and Lease 1A are sometimes referred to herein collectively as the
“Master Leases”).

D. Each of the Lease, the CMBS Lease and Lease 1A includes provisions providing
for the combination of the Lease and the CMBS Lease and Lease 1A.

E. Lessor and Tenant desire to combine and merge the CMBS Lease and Lease 1A
into the Lease in accordance with the provisions of such leases providing for
the combination thereof, on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby amend each of the Master Leases and agree as
follows:

1. Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the Lease.



--------------------------------------------------------------------------------

2. Combination of Leases. Effective as of the Effective Date, each of the CMBS
Lease and Lease 1A shall be combined, and otherwise merged, into the Lease in
accordance with the terms of Section 40.18 of the Master Leases, with the Lease
being treated as the “Section 40.18 Lease” for purposes of such combination and
merger (such combination and merger is referred to in this Agreement as the
“Combination”).

3. Base Rent and Current Rent Amendments. Relative to the definitions of “Base
Rent” and “Current Rent” contained in Section 2.1 of the Lease, Lessor and
Tenant agree that the Base Rent and Current Rent for the Leased Properties
demised under the Lease (after giving effect to the Combination) shall, for the
period from May 1, 2006 through April 30, 2007, be equal to Eighty Seven Million
Two Hundred Twenty-Eight Thousand One Hundred Sixteen and 55/100 Dollars
($87,228,116.55) per annum, and, for Rent Calculation Years thereafter, Base
Rent and Current Rent shall be determined as set forth in subsection (d) of the
definition of “Base Rent” or subsection (b) of the definition of “Current Rent”,
as applicable, contained in such Section 2.1, in each case subject to the
provisions of Article XIX relative to the amount of the Base Rent and Current
Rent during Extended Terms. Notwithstanding the foregoing, (1) in the event
Lessor exercises the Reset Option referenced in Section 3.2 of the Lease, then,
for periods from and after the Reset Date, each of “Base Rent” and “Current
Rent” shall mean the Fair Market Rental applicable to such period, as determined
pursuant to Section 3.2 of the Lease and including any escalations that are part
of the Fair Market Rental as so determined, and (2) exercise of the Reset Option
shall not limit the applicability of Sections 19.2 and 19.3 of the Lease.

4. Post-Combination Exhibits. By virtue of the Combination, effective as of the
Effective Date, the Exhibits to the Lease, the CMBS Lease and Lease 1A shall be
combined as set forth in Section 40.18 of the Master Leases (e.g., after the
Combination, Exhibit A to the Lease, as the Section 40.18 Lease, shall consist
of the legal descriptions that, prior to the Combination, constituted Exhibit A
to the Lease, the CMBS Lease and Lease 1A), and Lessor and Tenant agree and
confirm that, by virtue of the Combination, effective as of the Effective Date:

 

  (a) Exhibit B to the Lease shall read as set forth in Attachment 1 to this
Agreement.

 

  (b) Exhibit C to the Lease shall read as set forth in Attachment 2 to this
Agreement.

 

  (c) Exhibit D to the Lease shall read as set forth in Attachment 3 to this
Agreement.

 

  (d) Schedule 2.1A to the Lease shall read as set forth in Attachment 4 to this
Agreement.

 

  (e) Schedule 16.1(m)A to the Lease shall read as set forth in Attachment 5 to
this Agreement.

 

  (f) Schedule 16.1(m)B to the Lease shall read as set forth in Attachment 6 to
this Agreement.



--------------------------------------------------------------------------------

5. No Other Amendments. Except as provided in this Agreement, the Master Leases
remain in full force and effect without modification.

6. Successors and Assigns. This Agreement and the covenants and agreements
herein contained shall be binding upon and inure to the benefit of Lessor and
Tenant and their respective heirs, devisees, successors and assigns.

7. Integrated Agreement; Modifications; Waivers. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior representations, understandings and
agreements, whether written or oral, with respect to such subject matter. Each
of the parties hereto acknowledges that it has not relied upon, in entering into
this Agreement, any representation, warranty, promise or condition not
specifically set forth in this Agreement. No supplement, modification or waiver
of any provision of this Agreement shall be binding unless executed in writing
by the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

8. Headings and Captions. The headings and captions of the paragraphs of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

9. Gender and Number. As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

10. Severability. In the event that any paragraph, section, sentence, clause or
phrase contained in this Agreement becomes or is held by any court of competent
jurisdiction to be illegal, null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Agreement
shall not be affected thereby.

11. Counterparts. This Agreement and any amendment to this Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto were upon the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

TENANT:

 

KINDRED HEALTHCARE, INC., a

Delaware corporation formerly known as

Vencor, Inc.

By:  

/s/ Douglas L. Curnutte

Name:   Douglas L. Curnutte Title:  

Vice President of Facilities &

Real Estate Development

TENANT:

 

KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly known as

Vencor Operating, Inc.

By:  

/s/ Douglas L. Curnutte

Name:   Douglas L. Curnutte Title:  

Vice President of Facilities &

Real Estate Development

LESSOR:

 

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership

By:  

Ventas, Inc., a Delaware corporation,

its general partner

  By:  

/s/ T. Richard Riney

T. Richard Riney,

Executive Vice President,

General Counsel and Secretary

 

4



--------------------------------------------------------------------------------

JOINDER

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing instrument (capitalized terms used in this Joinder shall have the same
meaning herein as in such instrument) solely for the purposes of (i) confirming
to Tenant that, to the best of its knowledge, except as described in subsection
(ii) below, title to the Leased Properties is held in the name of Lessor, rather
than in the name of the respective entities that were the lessor under the
“Original Master Lease” referenced in the Lease, and that, if it is determined
that title has not properly been transferred to Lessor, Ventas, Inc. shall cause
the conveyance of such title to Lessor, effective as of April 20, 2001,
(ii) confirming to Tenant that, to the best of its knowledge, title to the
Leased Property commonly known as Vencor Hospital – Pittsburgh (Facility
No. 4619) is held in the name of Ventas, Inc., and (iii) subject to Section 40.2
of the Lease, joining with Ventas Realty, Limited Partnership, on a joint and
several basis, as Lessor under the Lease with respect to, and only with respect
to, the aforesaid Vencor Hospital –Pittsburgh Leased Property, and for no other
purposes. Notwithstanding anything to the contrary contained in the Lease,
Tenant acknowledges and agrees, by the acceptance of this Joinder, that, except
as provided in subsection (i) above, Ventas, Inc. shall have no liability or
obligations under the Lease, as lessor or otherwise, with respect to any Leased
Property other than the aforesaid Vencor Hospital –Pittsburgh Leased Property.

 

VENTAS, INC. By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President



--------------------------------------------------------------------------------

Acknowledgments

 

STATE OF KENTUCKY    )    ) COUNTY OF JEFFERSON    )

This 11th day of May, 2006, personally came before me Sondra L. Staten, a Notary
Public in and for said County and State, Doug Curnutte, who being by me duly
sworn, says that he is the VP of Facilities & Real Estate Dev. of KINDRED
HEALTHCARE, INC., a Delaware corporation, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him on behalf of such corporation by
its authority duly given. And the said VP of Facilities & Real Estate Dev.
acknowledged the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 11 day of May, 2006.

 

/s/ Sondra L. Staten

Notary Public

My Commission Expires: 08/25/08

 

 

[Notarial Stamp/Seal]

 

STATE OF KENTUCKY    )    ) COUNTY OF JEFFERSON    )

This 11 day of May, 2006, personally came before me Sondra L. Staten, a Notary
Public in and for said County and State, Douglas Curnutte, who being by me duly
sworn, says that he is the VP of Facilities & Real Estate Dev. of KINDRED
HEALTHCARE OPERATING, INC., a Delaware corporation, and that the seal affixed to
the foregoing instrument in writing is the corporate seal of said corporation,
and that said writing was signed and sealed by him on behalf of such corporation
by its authority duly given. And the said VP of Facilities & Real Estate Dev.
acknowledged the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 11 day of May, 2006.

 

/s/ Sondra L. Staten

Notary Public

My Commission Expires: 08/25/08

 

 

[Notarial Stamp/Seal]



--------------------------------------------------------------------------------

STATE OF KENTUCKY    )    ) COUNTY OF JEFFERSON    )

This 12 day of May, 2006, personally came before me Kimberly S. Tobin, a Notary
Public in and for said County and State, T. Richard Riney, who being by me duly
sworn, says that he is the Executive Vice President, General Counsel and
Secretary of VENTAS, INC., a Delaware corporation, in its capacity as the
general partner of VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership, and that the seal affixed to the foregoing instrument in writing is
the corporate seal of said corporation, and that said writing was signed and
sealed by him on behalf of such corporation by its authority duly given, in its
aforesaid general partner capacity on behalf of the aforesaid limited
partnership. And the said Executive Vice President, General Counsel and
Secretary acknowledged the said writing to be the act and deed of said
corporation, acting in such general partner capacity.

WITNESS my hand and notarial stamp/seal this 12 day of May, 2006.

 

/s/ Kimberly S. Tobin

Notary Public

My Commission Expires:

Notary Public, State at Large, KY

My commission expires Nov. 26, 2006

[Notarial Stamp/Seal]

 

STATE OF KENTUCKY    )    ) COUNTY OF JEFFERSON    )

This 12 day of May, 2006, personally came before me Kimberly S. Tobin, a Notary
Public in and for said County and State, T. Richard Riney, who being by me duly
sworn, says that he is the Executive Vice President of VENTAS, INC., a Delaware
corporation, and that said writing was signed and sealed by him on behalf of
such corporation by its authority duly given. And the said Executive Vice
President acknowledged the said writing to be the act and deed of said
corporation.

WITNESS my hand and notarial stamp/seal this 12 day of May, 2006.

 

/s/ Kimberly S. Tobin

Notary Public

My Commission Expires:

Notary Public, State at Large, KY

My commission expires Nov. 26, 2006

[Notarial Stamp/Seal]



--------------------------------------------------------------------------------

CONSENT

The undersigned hereby consents to the terms of the foregoing instrument.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (formerly THE CHASE MANHATTAN BANK,
successor by merger to MORGAN GUARANTY TRUST COMPANY OF NEW YORK), as
administrative agent and Collateral Agent under that certain $400,000,000
Amended and Restated Credit Agreement, dated as of June 28, 2004, as amended by
Amendment No. 1 and Consent dated as of August 2, 2005 and Amendment No. 2 to
Credit Agreement and Security Agreement dated as of December 22, 2005

 

By:   

 

/s/ Dawn Lee Lum

Name:

  DAWN LEE LUM

Title:

  VICE PRESIDENT

 

STATE OF NEW YORK    )    ) COUNTY OF NEW YORK    )

This 12th day of May, 2006, personally came before me Ruby V. Tulloch, a Notary
Public in and for said County and State, Dawn Lee Lum, who being by me duly
sworn, says that she is the Vice President of JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a natl banking corporation, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him on behalf of such corporation by
its authority duly given. And the said Vice President acknowledged the said
writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 12th day of May, 2006.

 

/s/ Ruby V. Tulloch

Notary Public

My Commission Expires:

RUBY V. TULLOCH

Notary Public, State of New York

No. 60-4769208

Qualified in Westchester County

Commission Expires May 31, 2006

[Notarial Stamp/Seal]



--------------------------------------------------------------------------------

ATTACHMENT 1

EXHIBIT B

Master Lease #1 Portfolio

 

* See the Original Master Lease for the Commencement Date of the Lease relative
to each Facility.

 

     Facility
ID   

Name

   City    State    Commence-
ment Date   

Lease

Expiration

Date

Hospitals

           

1

   4602    Kindred Hospital So. Florida Coral Gables Campus    Coral Gables   
FL    *    April 30, 2010

2

   4618    Kindred Hospital Oklahoma City    Oklahoma City    OK    *    April
30, 2008

3

   4619    Kindred Hospital Pittsburgh    Oakdale    PA    *    April 30, 2008

4

   4628    Kindred Hospital Chattanooga    Chattanooga    TN    *    April 30,
2010

5

   4633    Kindred Hospital Louisville    Louisville    KY    *    April 30,
2013

6

   4637    Kindred Hospital Chicago North Campus    Chicago    IL    *    April
30, 2010

7

   4638    Kindred Hospital Indianapolis    Indianapolis    IN    *    April 30,
2013

8

   4652    Kindred Hospital North Florida    Green Cove Springs.    FL    *   
April 30, 2010

9

   4656    Kindred Hospital Phoenix    Phoenix    AZ    *    April 30, 2010

10

   4680    Kindred Hospital St. Louis    St Louis    MO    *    April 30, 2010

11

   4690    Kindred Hospital Chicago Northlake Campus    Northlake    IL    *   
April 30, 2010

12

   4822    Kindred Hospital San Francisco Bay Area    San Leandro    CA    *   
April 30, 2008

13

   4842    Kindred Hospital Westminster    Westminster    CA    *    April 30,
2008

14

   4848    Kindred Hospital San Diego    San Diego    CA    *    April 30, 2010

Nursing Centers

           

1

   112    Royal Oaks Healthcare & Rehab Ctr.    Terre Haute    IN    *    April
30, 2013

2

   113    Southwood Health & Rehab Center    Terre Haute    IN    *    April 30,
2010

3

   114    Arden Rehab & Healthcare Center    Seattle    WA    *    April 30,
2008

4

   127    Northwest Continuum Care Center    Longview    WA    *    April 30,
2010

5

   132    Madison Healthcare & Rehab Center    Madison    TN    *    April 30,
2008

6

   137    Sunnybrook Alzheimer’s & HC Spec.    Raleigh    NC    *    April 30,
2010

7

   138    Blue Ridge Rehab. & Healthcare Ctr.    Asheville    NC    *    April
30, 2013

8

   140    Wasatch Care Center    Ogden    UT    *    April 30, 2008

9

   150    Nob Hill Healthcare Center    San Francisco    CA    *    April 30,
2010

10

   165    Rainier Vista Care Center    Puyallup    WA    *    April 30, 2010

11

   167    Canyonwood Nursing & Rehab. Ctr.    Redding    CA    *    April 30,
2008

12

   180    Vancouver Healthcare & Rehab. Ctr.    Vancouver    WA    *    April
30, 2008

13

   185    Heritage Health & Rehab Center    Vancouver    WA    *    April 30,
2010

14

   188    Cypress Pointe Rehab & HC Center    Wilmington    NC    *    April 30,
2010

15

   190    Winston-Salem Rehab & HC Center    Winston-Salem    NC    *    April
30, 2010

16

   191    Silas Creek Manor    Winston-Salem    NC    *    April 30, 2010

17

   198    Harrington House Nursing & Rehab Center    Walpole    MA    *    April
30, 2010

18

   218    Cascade Rehab & Care Center    Caldwell    ID    *    April 30, 2010

19

   221    Lewiston Rehabilitation & Care Ctr.    Lewiston    ID    *    April
30, 2010

20

   247    St. George Care and Rehab. Center    Saint George    UT    *   
April 30, 2008



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Commence-
ment Date   

Lease

Expiration

Date

21

   280    Winchester Centre for Health/Rehab.    Winchester    KY    *   
April 30, 2008

22

   286    Columbia Healthcare Facility    Evansville    IN    *    April 30,
2010

23

   327    Laurel Ridge Rehab & Nursing Center    Jamaica Plain    MA    *   
April 30, 2013

24

   335    Lawton Healthcare Center    San Francisco    CA    *    April 30, 2010

25

   406    Muncie Health Care & Rehab.    Muncie    IN    *    April 30, 2008

26

   409    Mountain Valley Care & Rehab    Kellogg    ID    *    April 30, 2010

27

   416    Park Place Health Care Center    Great Falls    MT    *    April 30,
2008

28

   433    Parkview Acres Care & Rehab Center    Dillon    MT    *    April 30,
2010

29

   436    Valley Healthcare & Rehab Center    Tucson    AZ    *    April 30,
2013

30

   441    Mountain Towers Healthcare & Rehab    Cheyenne    WY    *    April 30,
2010

31

   452    Sunnyside Care Center    Salem    OR    *    April 30, 2010

32

   462    Queen Anne Healthcare    Seattle    WA    *    April 30, 2013

33

   482    Wind River Healthcare & Rehab Ctr.    Riverton    WY    *    April 30,
2008

34

   483    Sage View Care Center    Rock Springs    WY    *    April 30, 2013

35

   501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    *    April
30, 2010

36

   507    Country Manor Rehab & Nursing Center    Newburyport    MA    *   
April 30, 2008

37

   516    Hammersmith House Nursing Care Center    Saugus    MA    *    April
30, 2010

38

   518    Timberlyn Heights Nursing & Alzheimer’s Center    Great Barrington   
MA    *    April 30, 2010

39

   525    La Veta Healthcare Center    Orange    CA    *    April 30, 2008

40

   529    Bolton Manor Nursing Home    Marlborough    MA    *    April 30, 2013

41

   537    Quincy Rehab. & Nursing Center    Quincy    MA    *    April 30, 2010

42

   550    Norway Rehab & Living Center    Norway    ME    *    April 30, 2008

43

   552    Shore Village Rehab & Nursing Center    Rockland    ME    *    April
30, 2013

44

   555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME    *    April
30, 2013

45

   558    Fieldcrest Manor Nursing Home    Waldoboro    ME    *    April 30,
2008

46

   560    Franklin Woods Health Care Center    Columbus    OH    *    April 30,
2010

47

   562    Andrew House Healthcare    New Britain    CT    *    April 30, 2008

48

   567    Nutmeg Pavilion Healthcare    New London    CT    *    April 30, 2010

49

   572    Winchester Place Nsg. & Rehab. Ctr.    Canal Winchester    OH    *   
April 30, 2010

50

   573    Eagle Pond Rehab. & Living Center    South Dennis    MA    *    April
30, 2010

51

   577    Minerva Park Nursing & Rehab Center    Columbus    OH    *    April
30, 2008

52

   581    Blueberry Hill Healthcare    Beverly    MA    *    April 30, 2010

53

   582    Colony House Nursing & Rehab Center    Abington    MA    *    April
30, 2008

54

   588    Walden Rehab. & Nursing Center    Concord    MA    *    April 30, 2010

55

   591    Dover Rehab. & Living Center    Dover    NH    *    April 30, 2013

56

   593    Hanover Terrace Healthcare    Hanover    NH    *    April 30, 2010

57

   635    Coshocton Health & Rehab. Center    Coshocton    OH    *    April 30,
2008

58

   640    Las Vegas Healthcare & Rehab Center    Las Vegas    NV    *    April
30, 2013

59

   655    Federal Heights Rehab. & Nsg. Ctr.    Salt Lake City    UT    *   
April 30, 2013

60

   660    Savannah Specialty Care Center    Savannah    GA    *    April 30,
2010

61

   704    Guardian Care of Roanoke Rapids    Roanoke Rapids    NC    *    April
30, 2008

62

   707    Rehab. & Nursing Center of Monroe    Monroe    NC    *    April 30,
2010

63

   724    Rehab. & Health Center of Gastonia    Gastonia    NC    *    April 30,
2013

64

   738    Bay View Nursing & Rehab Center    Alameda    CA    *   
April 30, 2013



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Commence-
ment Date   

Lease

Expiration

Date

65

   742    Sonoran Rehab & Care Center    Phoenix    AZ    *    April 30, 2013

66

   745    Aurora Care Center    Aurora    CO    *    April 30, 2010

67

   767    Colony Oaks Care Center    Appleton    WI    *    April 30, 2008

68

   769    North Ridge Med. & Rehab Center    Manitowoc    WI    *    April 30,
2010

69

   775    Sheridan Medical Complex    Kenosha    WI    *    April 30, 2010

70

   776    Woodstock Health & Rehab. Center    Kenosha    WI    *    April 30,
2010

71

   779    Westview Nursing & Rehab Center    Bedford    IN    *    April 30,
2008

72

   784    Northfield Center for Health & Rehab    Louisville    KY    *    April
30, 2008

73

   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC    *   
April 30, 2008

74

   825    Nansemond Pointe Rehab. & HC Ctr.    Suffolk    VA    *    April 30,
2010

75

   829    River Pointe Rehab. & Healthc. Ctr.    Virginia Beach    VA    *   
April 30, 2010

76

   868    Lebanon County Manor    Lebanon    OH    *    April 30, 2010

77

   884    Masters Health Care Center    Algood    TN    *    April 30, 2010



--------------------------------------------------------------------------------

ATTACHMENT 2

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

   Base Rent
Commencing
May 1, 2006    Percentage of
Master Lease
Commencing
May 1, 2006  

1

   112    Royal Oaks Healthcare & Rehab Ctr.    $ 1,463,102.87    1.6773 %

2

   113    Southwood Health & Rehab Center      1,222,914.40    1.4020 %

3

   114    Arden Rehab & Healthcare Center      561,223.48    0.6434 %

4

   127    Northwest Continuum Care Center      515,548.93    0.5910 %

5

   132    Madison Healthcare & Rehab Center      399,442.71    0.4579 %

6

   137    Sunnybrook Alzheimer’s & HC Spec.      425,012.11    0.4872 %

7

   138    Blue Ridge Rehab. & Healthcare Ctr.      515,964.87    0.5915 %

8

   140    Wasatch Care Center      412,428.91    0.4728 %

9

   150    Nob Hill Healthcare Center      2,533,584.14    2.9045 %

10

   165    Rainier Vista Care Center      1,279,167.88    1.4665 %

11

   167    Canyonwood Nursing & Rehab. Ctr.      813,785.56    0.9329 %

12

   180    Vancouver Healthcare & Rehab. Ctr.      760,632.78    0.8720 %

13

   185    Heritage Health & Rehab Center      43,148.09    0.0495 %

14

   188    Cypress Pointe Rehab & HC Center      774,410.52    0.8878 %

15

   190    Winston-Salem Rehab & HC Center      552,500.57    0.6334 %

16

   191    Silas Creek Manor      563,832.59    0.6464 %

17

   198    Harrington House Nursing & Rehab Center      915,575.36    1.0496 %

18

   218    Cascade Rehab & Care Center      365,427.50    0.4189 %

19

   221    Lewiston Rehabilitation & Care Ctr.      399,876.00    0.4584 %

20

   247    St. George Care and Rehab. Center      1,162,910.58    1.3332 %

21

   280    Winchester Centre for Health/Rehab.      1,338,820.40    1.5348 %

22

   286    Columbia Healthcare Facility      996,459.26    1.1424 %

23

   327    Laurel Ridge Rehab & Nursing Center      394,774.91    0.4526 %

24

   335    Lawton Healthcare Center      996,293.11    1.1422 %

25

   406    Muncie Health Care & Rehab.      1,517,068.22    1.7392 %

26

   409    Mountain Valley Care & Rehab      327,103.14    0.3750 %

27

   416    Park Place Health Care Center      1,024,407.50    1.1744 %

28

   433    Parkview Acres Care & Rehab Center      375,968.48    0.4310 %

29

   436    Valley Healthcare & Rehab Center      433,118.55    0.4965 %

30

   441    Mountain Towers Healthcare & Rehab      235,166.71    0.2696 %

31

   452    Sunnyside Care Center      259,072.98    0.2970 %

32

   462    Queen Anne Healthcare      661,739.13    0.7586 %

33

   482    Wind River Healthcare & Rehab Ctr.      756,866.87    0.8677 %

34

   483    Sage View Care Center      476,953.31    0.5468 %

35

   501    Blue Hills Alzheimer’s Care Center      692,210.36    0.7936 %

36

   507    Country Manor Rehab & Nursing Center      1,174,336.28    1.3463 %

37

   516    Hammersmith House Nursing Care Center      171,629.91    0.1968 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
May 1, 2006    Percentage of
Master Lease
Commencing
May 1, 2006  

38

   518    Timberlyn Heights Nursing & Alzheimer’s Center    472,636.08    0.5418
%

39

   525    La Veta Healthcare Center    493,816.00    0.5661 %

40

   529    Bolton Manor Nursing Home    1,068,005.65    1.2244 %

41

   537    Quincy Rehab. & Nursing Center    861,585.62    0.9877 %

42

   550    Norway Rehab & Living Center    195,896.98    0.2246 %

43

   552    Shore Village Rehab & Nursing Center    332,038.95    0.3806 %

44

   555    Brentwood Manor Rehab & Nursing Center    197,685.10    0.2266 %

45

   558    Fieldcrest Manor Nursing Home    236,631.19    0.2713 %

46

   560    Franklin Woods Health Care Center    591,318.98    0.6779 %

47

   562    Andrew House Healthcare    410,433.51    0.4705 %

48

   567    Nutmeg Pavilion Healthcare    606,235.88    0.6950 %

49

   572    Winchester Place Nsg. & Rehab. Ctr.    755,844.53    0.8665 %

50

   573    Eagle Pond Rehab. & Living Center    1,531,642.09    1.7559 %

51

   577    Minerva Park Nursing & Rehab Center    426,442.33    0.4889 %

52

   581    Blueberry Hill Healthcare    1,385,345.95    1.5882 %

53

   582    Colony House Nursing & Rehab Center    389,293.54    0.4463 %

54

   588    Walden Rehab. & Nursing Center    900,346.14    1.0322 %

55

   591    Dover Rehab. & Living Center    1,168,474.31    1.3396 %

56

   593    Hanover Terrace Healthcare    564,591.74    0.6473 %

57

   635    Coshocton Health & Rehab. Center    543,454.98    0.6230 %

58

   640    Las Vegas Healthcare & Rehab Center    423,197.81    0.4852 %

59

   655    Federal Heights Rehab. & Nsg. Ctr.    1,181,740.61    1.3548 %

60

   660    Savannah Specialty Care Center    667,133.45    0.7648 %

61

   704    Guardian Care of Roanoke Rapids    699,250.53    0.8016 %

62

   707    Rehab. & Nursing Center of Monroe    712,820.91    0.8172 %

63

   724    Rehab. & Health Center of Gastonia    703,856.32    0.8069 %

64

   738    Bay View Nursing & Rehab Center    306,369.79    0.3512 %

65

   742    Sonoran Rehab & Care Center    368,270.19    0.4222 %

66

   745    Aurora Care Center    627,225.93    0.7191 %

67

   767    Colony Oaks Care Center    352,923.72    0.4046 %

68

   769    North Ridge Med. & Rehab Center    751,451.83    0.8615 %

69

   775    Sheridan Medical Complex    638,996.77    0.7326 %

70

   776    Woodstock Health & Rehab. Center    491,032.62    0.5629 %

71

   779    Westview Nursing & Rehab Center    477,574.60    0.5475 %

72

   784    Northfield Center for Health & Rehab    743,924.76    0.8528 %

73

   806    Chapel Hill Rehab & Healthcare Center    271,091.60    0.3108 %

74

   825    Nansemond Pointe Rehab. & HC Ctr.    1,345,389.47    1.5424 %

75

   829    River Pointe Rehab. & Healthc. Ctr.    725,006.87    0.8312 %

76

   868    Lebanon County Manor    308,756.91    0.3540 %

77

   884    Masters Health Care Center    1,257,352.85    1.4415 %

78

   4602    Kindred Hospital So. Florida Coral Gables Campus    882,586.99   
1.0118 %

79

   4618    Kindred Hospital Oklahoma City    1,194,876.50    1.3698 %

80

   4619    Kindred Hospital Pittsburgh    1,515,621.65    1.7375 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
May 1, 2006    Percentage of
Master Lease
Commencing
May 1, 2006  

81

   4628    Kindred Hospital Chattanooga      907,600.18    1.0405 %

82

   4633    Kindred Hospital Louisville      3,620,351.82    4.1504 %

83

   4637    Kindred Hospital Chicago North Campus      6,389,341.87    7.3249 %

84

   4638    Kindred Hospital Indianapolis      2,029,247.83    2.3264 %

85

   4652    Kindred Hospital North Florida      3,698,132.91    4.2396 %

86

   4656    Kindred Hospital Phoenix      959,475.19    1.1000 %

87

   4680    Kindred Hospital St. Louis      1,143,636.00    1.3111 %

88

   4690    Kindred Hospital Chicago Northlake Campus      1,957,930.72    2.2446
%

89

   4822    Kindred Hospital San Francisco Bay Area      1,841,471.64    2.1111 %

90

   4842    Kindred Hospital Westminster      5,294,361.29    6.0696 %

91

   4848    Kindred Hospital San Diego      2,095,915.90    2.4028 %             
             Total Master Lease # 1    $ 87,228,116.55    100.00 %             
      



--------------------------------------------------------------------------------

ATTACHMENT 3

Exhibit D

Renewal Groups – Master Lease #1

 

     Facility
ID   

Name

   City    State    Lease
Expiration
Date    Renewal
Group
Number

1

   132    Madison Healthcare & Rehab Center    Madison    TN    30-Apr-08    #1

2

   280    Winchester Centre for Health/Rehab.    Winchester    KY    30-Apr-08
   #1

3

   406    Muncie Health Care & Rehab.    Muncie    IN    30-Apr-08    #1

4

   577    Minerva Park Nursing & Rehab Center    Columbus    OH    30-Apr-08   
#1

5

   635    Coshocton Health & Rehab. Center    Coshocton    OH    30-Apr-08    #1

6

   779    Westview Nursing & Rehab Center    Bedford    IN    30-Apr-08    #1

7

   784    Northfield Center for Health & Rehab    Louisville    KY    30-Apr-08
   #1

8

   4618    Kindred Hospital Oklahoma City    Oklahoma City    OK    30-Apr-08   
#1

9

   4822    Kindred Hospital San Francisco Bay Area    San Leandro    CA   
30-Apr-08    #1

10

   507    Country Manor Rehab & Nursing Center    Newburyport    MA    30-Apr-08
   #2

11

   550    Norway Rehab & Living Center    Norway    ME    30-Apr-08    #2

12

   558    Fieldcrest Manor Nursing Home    Waldoboro    ME    30-Apr-08    #2

13

   562    Andrew House Healthcare    New Britain    CT    30-Apr-08    #2

14

   582    Colony House Nursing & Rehab Center    Abington    MA    30-Apr-08   
#2

15

   704    Guardian Care of Roanoke Rapids    Roanoke Rapids    NC    30-Apr-08
   #2

16

   767    Colony Oaks Care Center    Appleton    WI    30-Apr-08    #2

17

   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC   
30-Apr-08    #2

18

   4619    Kindred Hospital Pittsburgh    Oakdale    PA    30-Apr-08    #2

19

   114    Arden Rehab & Healthcare Center    Seattle    WA    30-Apr-08    #3

20

   140    Wasatch Care Center    Ogden    UT    30-Apr-08    #3

21

   167    Canyonwood Nursing & Rehab. Ctr.    Redding    CA    30-Apr-08    #3

22

   180    Vancouver Healthcare & Rehab. Ctr.    Vancouver    WA    30-Apr-08   
#3

23

   247    St. George Care and Rehab. Center    Saint George    UT    30-Apr-08
   #3

24

   416    Park Place Health Care Center    Great Falls    MT    30-Apr-08    #3

25

   482    Wind River Healthcare & Rehab Ctr.    Riverton    WY    30-Apr-08   
#3

26

   525    La Veta Healthcare Center    Orange    CA    30-Apr-08    #3

27

   4842    Kindred Hospital Westminster    Westminster    CA    30-Apr-08    #3

28

   112    Royal Oaks Healthcare & Rehab Ctr.    Terre Haute    IN    30-Apr-13
   #4

29

   138    Blue Ridge Rehab. & Healthcare Ctr.    Asheville    NC    30-Apr-13   
#4

30

   327    Laurel Ridge Rehab & Nursing Center    Jamaica Plain    MA   
30-Apr-13    #4

31

   436    Valley Healthcare & Rehab Center    Tucson    AZ    30-Apr-13    #4

32

   462    Queen Anne Healthcare    Seattle    WA    30-Apr-13    #4

33

   483    Sage View Care Center    Rock Springs    WY    30-Apr-13    #4

34

   529    Bolton Manor Nursing Home    Marlborough    MA    30-Apr-13    #4

35

   552    Shore Village Rehab & Nursing Center    Rockland    ME    30-Apr-13   
#4



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Lease
Expiration
Date    Renewal
Group
Number

36

   555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME    30-Apr-13
   #4

37

   591    Dover Rehab. & Living Center    Dover    NH    30-Apr-13    #4

38

   640    Las Vegas Healthcare & Rehab Center    Las Vegas    NV    30-Apr-13   
#4

39

   655    Federal Heights Rehab. & Nsg. Ctr.    Salt Lake City    UT   
30-Apr-13    #4

40

   724    Rehab. & Health Center of Gastonia    Gastonia    NC    30-Apr-13   
#4

41

   738    Bay View Nursing & Rehab Center    Alameda    CA    30-Apr-13    #4

42

   742    Sonoran Rehab & Care Center    Phoenix    AZ    30-Apr-13    #4

43

   4633    Kindred Hospital Louisville    Louisville    KY    30-Apr-13    #4

44

   4638    Kindred Hospital Indianapolis    Indianapolis    IN    30-Apr-13   
#4

45

   113    Southwood Health & Rehab Center    Terre Haute    IN    30-Apr-10   
#6

46

   127    Northwest Continuum Care Center    Longview    WA    30-Apr-10    #6

47

   165    Rainier Vista Care Center    Puyallup    WA    30-Apr-10    #6

48

   185    Heritage Health & Rehab Center    Vancouver    WA    30-Apr-10    #6

49

   190    Winston-Salem Rehab & HC Center    Winston-Salem    NC    30-Apr-10   
#6

50

   191    Silas Creek Manor    Winston-Salem    NC    30-Apr-10    #6

51

   286    Columbia Healthcare Facility    Evansville    IN    30-Apr-10    #6

52

   452    Sunnyside Care Center    Salem    OR    30-Apr-10    #6

53

   560    Franklin Woods Health Care Center    Columbus    OH    30-Apr-10    #6

54

   572    Winchester Place Nsg. & Rehab. Ctr.    Canal Winchester    OH   
30-Apr-10    #6

55

   769    North Ridge Med. & Rehab Center    Manitowoc    WI    30-Apr-10    #6

56

   775    Sheridan Medical Complex    Kenosha    WI    30-Apr-10    #6

57

   776    Woodstock Health & Rehab. Center    Kenosha    WI    30-Apr-10    #6

58

   868    Lebanon County Manor    Lebanon    OH    30-Apr-10    #6

59

   884    Masters Health Care Center    Algood    TN    30-Apr-10    #6

60

   4637    Kindred Hospital Chicago North Campus    Chicago    IL    30-Apr-10
   #6

61

   4690    Kindred Hospital Chicago Northlake Campus    Northlake    IL   
30-Apr-10    #6

62

   501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    30-Apr-10   
#7

63

   516    Hammersmith House Nursing Care Center    Saugus    MA    30-Apr-10   
#7

64

   518    Timberlyn Heights Nursing & Alzheimer’s Center    Great Barrington   
MA    30-Apr-10    #7

65

   537    Quincy Rehab. & Nursing Center    Quincy    MA    30-Apr-10    #7

66

   567    Nutmeg Pavilion Healthcare    New London    CT    30-Apr-10    #7

67

   573    Eagle Pond Rehab. & Living Center    South Dennis    MA    30-Apr-10
   #7

68

   581    Blueberry Hill Healthcare    Beverly    MA    30-Apr-10    #7

69

   593    Hanover Terrace Healthcare    Hanover    NH    30-Apr-10    #7

70

   4602    Kindred Hospital So. Florida Coral Gables Campus    Coral Gables   
FL    30-Apr-10    #7

71

   4652    Kindred Hospital North Florida    Green Cove Springs.    FL   
30-Apr-10    #7

72

   150    Nob Hill Healthcare Center    San Francisco    CA    30-Apr-10    #8

73

   218    Cascade Rehab & Care Center    Caldwell    ID    30-Apr-10    #8

74

   221    Lewiston Rehabilitation & Care Ctr.    Lewiston    ID    30-Apr-10   
#8

75

   335    Lawton Healthcare Center    San Francisco    CA    30-Apr-10    #8

76

   409    Mountain Valley Care & Rehab    Kellogg    ID    30-Apr-10    #8



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Lease
Expiration
Date    Renewal
Group
Number

77

   433    Parkview Acres Care & Rehab Center    Dillon    MT    30-Apr-10    #8

78

   441    Mountain Towers Healthcare & Rehab    Cheyenne    WY    30-Apr-10   
#8

79

   745    Aurora Care Center    Aurora    CO    30-Apr-10    #8

80

   4656    Kindred Hospital Phoenix    Phoenix    AZ    30-Apr-10    #8

81

   4848    Kindred Hospital San Diego    San Diego    CA    30-Apr-10    #8

82

   137    Sunnybrook Alzheimer’s & HC Spec.    Raleigh    NC    30-Apr-10    #9

83

   188    Cypress Pointe Rehab & HC Center    Wilmington    NC    30-Apr-10   
#9

84

   198    Harrington House Nursing & Rehab Center    Walpole    MA    30-Apr-10
   #9

85

   588    Walden Rehab. & Nursing Center    Concord    MA    30-Apr-10    #9

86

   660    Savannah Specialty Care Center    Savannah    GA    30-Apr-10    #9

87

   707    Rehab. & Nursing Center of Monroe    Monroe    NC    30-Apr-10    #9

88

   825    Nansemond Pointe Rehab. & HC Ctr.    Suffolk    VA    30-Apr-10    #9

89

   829    River Pointe Rehab. & Healthc. Ctr.    Virginia Beach    VA   
30-Apr-10    #9

90

   4628    Kindred Hospital Chattanooga    Chattanooga    TN    30-Apr-10    #9

91

   4680    Kindred Hospital St. Louis    St Louis    MO    30-Apr-10    #9



--------------------------------------------------------------------------------

ATTACHMENT 4

SCHEDULE 2.1A

Master Lease # 1

 

     Facility
ID     

Name

   City    State    Base Patient
Revenues for
1999

Hospitals

        

1

   4602      Kindred Hospital So. Florida Coral Gables Campus    Coral Gables   
FL    $ 10,504,997

2

   4618      Kindred Hospital Oklahoma City    Oklahoma City    OK     
10,537,698

3

   4619      Kindred Hospital Pittsburgh    Oakdale    PA      13,538,612

4

   4628      Kindred Hospital Chattanooga    Chattanooga    TN      10,948,143

5

   4633      Kindred Hospital Louisville    Louisville    KY      28,918,283

6

   4637      Kindred Hospital Chicago North Campus    Chicago    IL     
28,351,957

7

   4638      Kindred Hospital Indianapolis    Indianapolis    IN      12,459,025

8

   4652      Kindred Hospital North Florida    Green Cove Spr.    FL     
15,366,005

9

   4656      Kindred Hospital Phoenix    Phoenix    AZ      13,711,980

10

   4680      Kindred Hospital St. Louis    St. Louis    MO      14,861,727

11

   4690      Kindred Hospital Chicago Northlake Campus    Northlake    IL     
13,788,597

12

   4822      Kindred Hospital San Francisco Bay Area    San Leandro    CA     
16,096,645

13

   4842      Kindred Hospital Westminster    Westminster    CA      19,773,858

14

   4848      Kindred Hospital San Diego    San Diego    CA      13,972,633

Nursing Centers

        

1

   112      Royal Oaks Healthcare & Rehab Ctr.    Terre Haute    IN     
8,592,182

2

   113      Southwood Health & Rehab Center    Terre Haute    IN      6,163,598

3

   114      Arden Rehab & Healthcare Center    Seattle    WA      4,939,534

4

   127      Northwest Continuum Care Center    Longview    WA      3,898,016

5

   132      Madison Healthcare & Rehab Center    Madison    TN      4,166,836

6

   137      Sunnybrook Alzheimer’s & HC Spec.    Raleigh    NC      4,120,020

7

   138      Blue Ridge Rehab. & Healthcare Ctr.    Asheville    NC     
4,704,442

8

   140      Wasatch Care Center    Ogden    UT      2,873,583

9

   150      Nob Hill Healthcare Center    San Francisco    CA      15,088,627

10

   165      Rainier Vista Care Center    Puyallup    WA      8,552,758

11

   167      Canyonwood Nursing & Rehab. Ctr.    Redding    CA      6,073,620

12

   180      Vancouver Healthcare & Rehab. Ctr.    Vancouver    WA      4,760,019

13

   185      Heritage Health & Rehab Center    Vancouver    WA      1,862,339

14

   188      Cypress Pointe Rehab & HC Center    Wilmington    NC      5,534,751

15

   190      Winston-Salem Rehab & HC Center    Winston-Salem    NC     
8,908,950

16

   191      Silas Creek Manor    Winston-Salem    NC      4,296,247

17

   198      Harrington House Nursing & Rehab Center    Walpole    MA     
6,823,684

18

   218      Cascade Rehab & Care Center    Caldwell    ID      3,845,090

19

   221      Lewiston Rehabilitation & Care Ctr.    Lewiston    ID      3,933,963

20

   247      St. George Care and Rehab. Center    St. George    UT      6,793,923

21

   280      Winchester Centre for Health/Rehab.    Winchester    KY     
8,187,653



--------------------------------------------------------------------------------

     Facility
ID     

Name

   City    State    Base Patient
Revenues for
1999

22

   286      Columbia Healthcare Facility    Evansville    IN    7,628,530

23

   327      Laurel Ridge Rehab & Nursing Center    Jamaica Plain    MA   
5,299,787

24

   335      Lawton Healthcare Center    San Francisco    CA    3,866,161

25

   406      Muncie Health Care & Rehab.    Muncie    IN    8,411,543

26

   409      Mountain Valley Care & Rehab    Kellogg    ID    2,964,187

27

   416      Park Place Health Care Center    Great Falls    MT    7,854,429

28

   433      Parkview Acres Care & Rehab Center    Dillon    MT    2,670,202

29

   436      Valley Healthcare & Rehab Center    Tucson    AZ    4,985,657

30

   441      Mountain Towers Healthcare & Rehab    Cheyenne    WY    5,854,087

31

   452      Sunnyside Care Center    Salem    OR    4,056,259

32

   462      Queen Anne Healthcare    Seattle    WA    5,510,241

33

   482      Wind River Healthcare & Rehab Ctr.    Riverton    WY    4,475,747

34

   483      Sage View Care Center    Rock Springs    WY    3,616,681

35

   501      Blue Hills Alzheimer’s Care Center    Stoughton    MA    4,970,110

36

   507      Country Manor Rehab & Nursing Center    Newburyport    MA   
6,699,581

37

   516      Hammersmith House Nursing Care Center    Saugus    MA    4,640,148

38

   518      Timberlyn Heights Nursing & Alzheimer’s Center    Great Barrington
   MA    3,814,102

39

   525      La Veta Healthcare Center    Orange    CA    4,941,977

40

   529      Bolton Manor Nursing Home    Marlborough    MA    7,551,643

41

   537      Quincy Rehab. & Nursing Center    Quincy    MA    6,819,280

42

   550      Norway Rehab & Living Center    Norway    ME    2,635,155

43

   552      Shore Village Rehab & Nursing Center    Rockland    ME    2,522,147

44

   555      Brentwood Manor Rehab & Nursing Center    Yarmouth    ME   
3,968,987

45

   558      Fieldcrest Manor Nursing Home    Waldoboro    ME    2,689,093

46

   560      Franklin Woods Health Care Center    Columbus    OH    4,299,783

47

   562      Andrew House Healthcare    New Britain    CT    5,333,198

48

   567      Nutmeg Pavilion Healthcare    New London    CT    6,081,736

49

   572      Winchester Place Nsg. & Rehab. Ctr.    Canal Winchester    OH   
6,413,141

50

   573      Eagle Pond Rehab. & Living Center    South Dennis    MA    9,268,100

51

   577      Minerva Park Nursing & Rehab Center    Columbus    OH    3,953,135

52

   581      Blueberry Hill Healthcare    Beverly    MA    8,172,314

53

   582      Colony House Nursing & Rehab Center    Abington    MA    4,702,680

54

   588      Walden Rehab. & Nursing Center    Concord    MA    5,848,199

55

   591      Dover Rehab. & Living Center    Dover    NH    9,226,504

56

   593      Hanover Terrace Healthcare    Hanover    NH    5,315,134

57

   635      Coshocton Health & Rehab. Center    Coshocton    OH    3,739,858

58

   640      Las Vegas Healthcare & Rehab Center    Las Vegas    NV    4,090,697

59

   655      Federal Heights Rehab. & Nsg. Ctr.    Salt Lake City    UT   
6,874,615

60

   660      Savannah Specialty Care Center    Savannah    GA    4,378,920

61

   704      Guardian Care of Roanoke Rapids    Roanoke Rapids    NC    4,406,893

62

   707      Rehab. & Nursing Center of Monroe    Monroe    NC    6,212,182

63

   724      Rehab. & Health Center of Gastonia    Gastonia    NC    5,270,910

64

   738      Bay View Nursing & Rehab Center    Alameda    CA    7,409,462

65

   742      Sonoran Rehab & Care Center    Phoenix    AZ    3,975,345



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Base Patient
Revenues for
1999

66

   745    Aurora Care Center    Aurora    CO      5,437,730

67

   767    Colony Oaks Care Center    Appleton    WI      3,676,565

68

   769    North Ridge Med. & Rehab Center    Manitowoc    WI      5,251,261

69

   775    Sheridan Medical Complex    Kenosha    WI      4,702,777

70

   776    Woodstock Health & Rehab. Center    Kenosha    WI      6,357,863

71

   779    Westview Nursing & Rehab Center    Bedford    IN      4,879,665

72

   784    Northfield Center for Health & Rehab    Louisville    KY     
5,926,583

73

   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC     
4,805,478

74

   825    Nansemond Pointe Rehab. & HC Ctr.    Suffolk    VA      7,640,630

75

   829    River Pointe Rehab. & Healthc. Ctr.    Virginia Beach    VA     
4,944,191

76

   868    Lebanon County Manor    Lebanon    OH      4,515,958

77

   884    Masters Health Care Center    Algood    TN      6,724,400            
      

Total Patient Revenues for 1999 for Master Lease # 1

   $ 645,231,636                   



--------------------------------------------------------------------------------

ATTACHMENT 5

Schedule 16.1(m)A

Master Lease # 1 Portfolio

 

* Deemed number of licensed beds as of the Commencement Date per
Section 16.1(m)(i)

 

     Facility
ID   

Name

   City    State    No. Licensed
Beds at
Commencement
Date

Hospitals

        

1

   4602    Kindred Hospital So. Florida Coral Gables Campus    Coral Gables   
FL    53

2

   4618    Kindred Hospital Oklahoma City    Oklahoma City    OK    59

3

   4619    Kindred Hospital Pittsburgh    Oakdale    PA    63

4

   4628    Kindred Hospital Chattanooga    Chattanooga    TN    49

5

   4633    Kindred Hospital Louisville    Louisville    KY    374

6

   4637    Kindred Hospital Chicago North Campus    Chicago    IL    205 (165*)

7

   4638    Kindred Hospital Indianapolis    Indianapolis    IN    59

8

   4652    Kindred Hospital North Florida    Green Cove Spr.    FL    60

9

   4656    Kindred Hospital Phoenix    Phoenix    AZ    58

10

   4680    Kindred Hospital St. Louis    St. Louis    MO    60

11

   4690    Kindred Hospital Chicago Northlake Campus    Northlake    IL    94

12

   4822    Kindred Hospital San Francisco Bay Area    San Leandro    CA    99

13

   4842    Kindred Hospital Westminster    Westminster    CA    99

14

   4848    Kindred Hospital San Diego    San Diego    CA    70

Nursing Centers

        

1

   112    Royal Oaks Healthcare & Rehab Ctr.    Terre Haute    IN    230

2

   113    Southwood Health & Rehab Center    Terre Haute    IN    149

3

   114    Arden Rehab & Healthcare Center    Seattle    WA    100 (90)*

4

   127    Northwest Continuum Care Center    Longview    WA    74

5

   132    Madison Healthcare & Rehab Center    Madison    TN    102

6

   137    Sunnybrook Alzheimer’s & HC Spec.    Raleigh    NC    126

7

   138    Blue Ridge Rehab. & Healthcare Ctr.    Asheville    NC    120

8

   140    Wasatch Care Center    Ogden    UT    69

9

   150    Nob Hill Healthcare Center    San Francisco    CA    180

10

   165    Rainier Vista Care Center    Puyallup    WA    120

11

   167    Canyonwood Nursing & Rehab. Ctr.    Redding    CA    115

12

   180    Vancouver Healthcare & Rehab. Ctr.    Vancouver    WA    98

13

   185    Heritage Health & Rehab Center    Vancouver    WA    53

14

   188    Cypress Pointe Rehab & HC Center    Winmington    NC    100

15

   190    Winston-Salem Rehab & HC Center    Winston-Salem    NC    230

16

   191    Silas Creek Manor    Winston-Salem    NC    99

17

   198    Harrington House Nursing & Rehab Center    Walpole    MA    90

18

   218    Cascade Rehab & Care Center    Caldwell    ID    112 (93*)



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    No. Licensed
Beds at
Commencement
Date

19

   221    Lewiston Rehabilitation & Care Ctr.    Lewiston    ID    96

20

   247    St. George Care and Rehab. Center    St. George    UT    159

21

   280    Winchester Centre for Health/Rehab.    Winchester    KY    192

22

   286    Columbia Healthcare Facility    Evansville    IN    186

23

   327    Laurel Ridge Rehab & Nursing Center    Jamaica Plain    MA    120

24

   335    Lawton Healthcare Center    San Francisco    CA    75

25

   406    Muncie Health Care & Rehab.    Muncie    IN    205

26

   409    Mountain Valley Care & Rehab    Kellogg    ID    68

27

   416    Park Place Health Care Center    Great Falls    MT    223

28

   433    Parkview Acres Care & Rehab Center    Dillon    MT    108

29

   436    Valley Healthcare & Rehab Center    Tucson    AZ    143

30

   441    Mountain Towers Healthcare & Rehab    Cheyenne    WY    170

31

   452    Sunnyside Care Center    Salem    OR    124

32

   462    Queen Anne Healthcare    Seattle    WA    171

33

   482    Wind River Healthcare & Rehab Ctr.    Riverton    WY    90

34

   483    Sage View Care Center    Rock Springs    WY    101

35

   501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    101

36

   507    Country Manor Rehab & Nursing Center    Newburyport    MA    123

37

   516    Hammersmith House Nursing Care Center    Saugus    MA    88

38

   518    Timberlyn Heights Nursing & Alzheimer’s Center    Great Barrington   
MA    78

39

   525    La Veta Healthcare Center    Orange    CA    112

40

   529    Bolton Manor Nursing Home    Marlborough    MA    160

41

   537    Quincy Rehab. & Nursing Center    Quincy    MA    139

42

   550    Norway Rehab & Living Center    Norway    ME    70

43

   552    Shore Village Rehab & Nursing Center    Rockland    ME    61

44

   555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME    83

45

   558    Fieldcrest Manor Nursing Home    Waldoboro    ME    70

46

   560    Franklin Woods Health Care Center    Columbus    OH    100

47

   562    Andrew House Healthcare    New Britain    CT    90

48

   567    Nutmeg Pavilion Healthcare    New London    CT    140

49

   572    Winchester Place Nsg. & Rehab. Ctr.    Canal Winchester    OH    201

50

   573    Eagle Pond Rehab. & Living Center    South Dennis    MA    142

51

   577    Minerva Park Nursing & Rehab Center    Columbus    OH    101

52

   581    Blueberry Hill Healthcare    Beverly    MA    146

53

   582    Colony House Nursing & Rehab Center    Abington    MA    102

54

   588    Walden Rehab. & Nursing Center    Concord    MA    123

55

   591    Dover Rehab. & Living Center    Dover    NH    112

56

   593    Hanover Terrace Healthcare    Hanover    NH    100

57

   635    Coshocton Health & Rehab. Center    Coshocton    OH    110

58

   640    Las Vegas Healthcare & Rehab Center    Las Vegas    NV    79

59

   655    Federal Heights Rehab. & Nsg. Ctr.    Salt Lake City    UT    154

60

   660    Savannah Specialty Care Center    Savannah    GA    104

61

   704    Guardian Care of Roanoke Rapids    Roanoke Rapids    NC    110



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    No. Licensed
Beds at
Commencement
Date

62

   707    Rehab. & Nursing Center of Monroe    Monroe    NC    174

63

   724    Rehab. & Health Center of Gastonia    Gastonia    NC    118

64

   738    Bay View Nursing & Rehab Center    Alameda    CA    180

65

   742    Sonoran Rehab & Care Center    Phoenix    AZ    100

66

   745    Aurora Care Center    Aurora    CO    120

67

   767    Colony Oaks Care Center    Appleton    WI    102

68

   769    North Ridge Med. & Rehab Center    Manitowoc    WI    131

69

   775    Sheridan Medical Complex    Kenosha    WI    106

70

   776    Woodstock Health & Rehab. Center    Kenosha    WI    183

71

   779    Westview Nursing & Rehab Center    Bedford    IN    149

72

   784    Northfield Center for Health & Rehab    Louisville    KY    120

73

   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC    120

74

   825    Nansemond Pointe Rehab. & HC Ctr.    Suffolk    VA    194

75

   829    River Pointe Rehab. & Healthc. Ctr.    Virginia Beach    VA    148

76

   868    Lebanon County Manor    Lebanon    OH    100

77

   884    Masters Health Care Center    Algood    TN    175



--------------------------------------------------------------------------------

ATTACHMENT 6

Schedule 16.1(m)B

Minimum Licensed Beds at Certain Facilities Due to Involuntary Reduction

Master Lease No. 1

 

Facility No.

  

Facility Name

   Minimum Number
of Licensed Beds    95% of
Minimum

1.     4628

   Kindred Hospital Chattanooga    44    42

2.     4633

   Kindred Hospital Louisville    133    127

3.     4690

   Kindred Hospital Chicago Northlake Campus    78    75

4.      137

   Sunnybrook Alzheimer’s & HC Spec.    99    95

5.      185

   Heritage Health & Rehab Center    48    46

6.      433

   Parkview Acres Care & Rehab Center    95    91

7.      555

   Brentwood Rehab & Nursing Center    72    69

8.      655

   Federal Heights Rehab. & Nsg. Ctr.    127    121

9.      769

   North Ridge Med. & Rehab Center    116    111

10.    776

   Woodstock Health & Rehab Center    136    130

The parties agree that the licensed beds number that appears in the “95% of
Minimum” column for a particular Facility shall equal 95% of the number of
licensed beds shown in the “Minimum Number of Licensed Beds” column for such
Facility, in each case rounded up to the closest whole number of licensed beds.